Citation Nr: 0906108	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-29 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include insomnia, flashbacks, and 
headaches.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his nephew




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to October 
1973, during the Vietnam Era.  There is evidence in the 
record that he served in Vietnam from July 28, 1968, to July 
27, 1969.  There is no evidence that the Veteran participated 
in combat operations or was wounded in combat.  

There is also evidence in the record that the Veteran was 
discharged under conditions other than honorable in October 
1973; however, a May 2004 administrative decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO), found that the Veteran was discharged 
honorably from May 5, 1966, to May 4, 1970, and discharged 
under conditions other than honorable from May 5, 1970, to 
October 17, 1973.  Thus, his discharge under other than 
honorable conditions in October 1973 is not a bar to 
benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. 
§§ 3.1, 3.12 (2008).      

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2004, March 2005, August 2005, and February 
2007 rating decisions of the Department of Veterans Affairs 
(VA), Montgomery, Alabama, Regional Office (RO), which denied 
entitlement to service connection for PTSD and entitlement to 
TDIU.  The Veteran disagreed with such decisions and 
subsequently perfected an appeal.  

In November 2008, the Veteran testified before the 
undersigned Veterans Law Judge via video conference.  A copy 
of the hearing transcript is of record and has been reviewed.       

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran seeks service connection for PTSD, which he 
attributes to witnessing the death of fellow servicemen in an 
attack on his company, the 299th Engineer Battalion (C), 
estimated as occurring between August 1968 and October 1968, 
three and a half months after his arrival in Vietnam.  See 
Veteran's Hand-Written Statement, received July 2005; July 
2005 VA PTSD Examination Report; "Statement in Support of 
Claim," VA Form 21-4138, received May 2006; November 2008 
Board Hearing Transcript.  Review of the record reflects that 
additional development is necessary prior to analyzing the 
claim on the merits.    

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

The Veteran, in his July 2004 "Statement in Support of 
Claim" form, states that he "saw his best friend, James 
Odom, killed" and "missing arms and legs."  Further, in a 
July 2005 Hand-Written Statement, the Veteran states that he 
witnessed his best friend, James Oden, and other soldiers in 
the unit [299th Combat Engineers] die during an assault."  
During a July 2005 VA examination, the Veteran indicated that 
he "witnessed [enemy soldiers] hit [his unit] on an airstrip 
in Dac Tau," and his friend, "James Goden" was killed.  
See July 2005 VA PTSD Examination Report.  He attributes his 
PTSD to these events. 

The RO requested specificity as to the dates of the Veteran's 
alleged stressors.  See May 2006 Notice Letter.  In his May 
2006 "Statement in Support of Claim" form, the Veteran 
indicated that his claimed stressors occurred three and a 
half months after his arrival in Vietnam, estimated around 
August 1968.  

The record contains no evidence that the RO attempted to 
verify the Veteran's claimed stressors.

In a September 2007 statement of the case, the RO denied the 
Veteran's service connection claim because the Veteran's 
claimed stressor was not verified, specifically because there 
was "no James Goden" listed as killed in action on the 
Vietnam Wall and no evidence that the Veteran engaged in 
combat.  

In his Substantive Appeal (VA Form-9), received on July 2007, 
the Veteran indicated that his friend killed in Vietnam was 
James Oden.  See also November 2008 Board Hearing Transcript 
(where the Veteran again corrected the spelling of his 
friend's name as James Oden).     
 
It seems from the evidence of record that the RO only 
attempted to verify whether the Veteran's friend was killed 
in service and also found no record of the friend's death 
because a wrongly spelled name was searched; thus, the RO 
should obtain any U.S. Army 299th Engineer Battalion (C) unit 
documents, to include operation reports, between August 1968 
and October 1968 regarding attacks on the unit at this time.  
The RO should also attempt to verify the death of James Oden 
of the 299th Engineer Battalion between August 1968 and 
October 1968.  

VA must attempt to verify the stressor through appropriate 
channels.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007).  This duty includes obtaining pertinent service 
records identified by the Veteran or which would help 
substantiate his claim.  Id.    

The matter of entitlement to TDIU is inextricably intertwined 
with the matter of entitlement to service connection for 
PTSD, and action on that matter is deferred pending 
resolution of the service connection claim.   

Accordingly, the case is REMANDED for the following action:

1. The RO must attempt to verify the 
Veteran's claimed stressors (an attack on 
the 299th Engineer Battalion (C) and the 
death of James Oden from August 1968 to 
October 1968) through the appropriate 
channels including the U.S. Army and Joint 
Services Records Research Center (JSRCC), 
and any unit history or operational report 
document describing the activities of the 
Veteran's unit from August 1968 to October 
1968.  The unit of assignment and any 
statements from the Veteran detailing his 
claimed 1968 stressor should accompany the 
stressor verification effort.  

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims files, the 
RO should determine whether the Veteran 
should be afforded VA psychiatric 
examination with respect to the claim of 
PTSD, particularly if a stressor was 
verified.  Then, schedule a VA psychiatric 
examiner if necessary.  If the RO 
determines that an examination is not 
necessary, it should explain the reasons 
and bases for its decision.

3.  The RO should then readjudicate the 
claims on appeal in light of all evidence 
of record.  The Veteran should be provided 
with a supplemental statement of the case 
as to the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

